                        UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF FLORIDA
                             FORT MYERS DIVISION

S.Y.,

            Plaintiff,

v.                                  Case No:     2:20-cv-633-JES-MRM

WYNDHAM HOTELS & RESORTS,
INC., LA QUINTA HOLDINGS,
INC., LA QUINTA PROPERTIES,
INC., COREPOINT LODGING,
INC., CPLG LLC, and LQ FL
PROPERTIES, LLC, n/k/a CPLG
FL PROPERTIES LLC,

            Defendants.



                             OPINION AND ORDER

        This matter comes before the Court on review of defendants

Wyndham Hotels & Resorts, Inc. and La Quinta Holdings Inc.’s Motion

to Dismiss (Doc. #14), and defendants CorePoint Lodging Inc., CPLG

L.L.C., and CPLG FL Properties L.L.C.’s Motion to Dismiss (Doc.

#15),    both   filed   on   September    30,   2020.   Plaintiff   filed   an

Opposition to each motion (Doc. #33; Doc. #34) on November 4, 2020,

to which the defendants filed a Reply (Doc. #41; Doc. #42) on

November 30, 2020.       For the reasons set forth below, the motions

are denied.

                                     I.

        The origins of this case began on October 30, 2019, when

plaintiff and another alleged victim of sex trafficking filed a
case in the Circuit Court of the Twentieth Judicial Circuit in and

for Collier County, Florida.         See S.Y. et al v. Naples Hotel Co.

et al, Case No. 2:20-cv-118 (Doc. #1, p. 3).            On December 31, 2019,

the plaintiffs filed a First Amended Complaint which asserted ten

claims against over forty defendants.              Id. at (Doc. #1, pp. 2-4).

The case was removed to federal court in February 2020.                   Id. at

(Doc. #1).        On April 15, 2020, the plaintiffs filed a Second

Amended Complaint.       Id. at (Doc. #85).          On August 5, 2020, the

undersigned denied various motions to dismiss, but determined

severance of the parties was appropriate.               S.Y. v. Naples Hotel

Co., 476 F. Supp. 3d 1251, 1258-59 (M.D. Fla. 2020).                 Following

the Court’s severance order, plaintiff and the other alleged victim

filed    nearly    thirty   new   actions     against    various   defendants,

including this case.

        The Complaint (Doc. #1) in this case was filed on August 19,

2020, and alleges that plaintiff S.Y., a resident of Collier

County, Florida, was a victim of continuous sex trafficking at a

certain La Quinta Inn & Suites by Wyndham Naples in Naples, Florida

(the La Quinta Hotel) between 2013 and February 2016.               (Id. at ¶¶

2, 13, 22-24.)      The Complaint alleges that during this time period

the La Quinta Hotel was operated by defendants La Quinta Holdings

Inc. (La Quinta Holdings), La Quinta Properties, Inc. (La Quinta

Properties),      CorePoint   Lodging       Inc.   (CorePoint),    CPLG   L.L.C.

(CPLG), and CPLG FL Properties L.L.C. (CPLG FL) as a franchisee of



                                        2
defendant Wyndham Hotels & Resorts, Inc. (Wyndham).                  (Id. at ¶¶

25-32, 45, 53.)

     The Complaint alleges the following six claims: (1) violation

of the Trafficking Victims Protection Reauthorization Act of 2008

(TVPRA), 18 U.S.C. § 1595; (2) violation of the Florida RICO

statute, § 772.104, Florida Statutes; (3) premise liability; (4)

negligent     hiring,   supervision,        and   retention;   (5)    negligent

rescue;     and   (6)   aiding   and   abetting,      harboring,     confining,

coercion, and criminal enterprise.           (Id., pp. 34-55.)       Counts One

through Four are asserted against each defendant, while Counts

Five and Six are asserted against La Quinta Holdings, La Quinta

Properties, CorePoint, CPLG, and CPLG FL.             (Id.)

                                       II.

     The motions to dismiss raise numerous arguments as to why the

Complaint as whole, and each individual claim, should be dismissed.

The Court will address each of these arguments in turn.

  A. Shotgun Pleading

     The Complaint identifies the defendants collectively as the

“La Quinta Defendants.” (Doc. #1, p. 1 introductory paragraph.)

Both motions argue that because the Complaint groups them together,

it should be dismissed as a shotgun pleading.             (Doc. #14, pp. 4-

5; Doc. #15, pp. 4-5.)1


     1 The page numbers refer to those generated by the Court’s
computer system upon filing (upper left-hand corner) and do not


                                        3
       One way in which a complaint may constitute an impermissible

shotgun   pleading       is    if it   “assert[s]   multiple claims        against

multiple defendants without specifying which of the defendants are

responsible for which acts or omissions, or which of the defendants

the    claim   is     brought    against.”     Weiland   v.   Palm    Beach   Cty.

Sheriff’s Office, 792 F.3d 1313, 1323 (11th Cir. 2015); see also

Barmapov v. Amuial, 986 F.3d 1321, 1325 (11th Cir. 2021).                   Such a

pleading fails “to give the defendants adequate notice of the

claims against them and the grounds upon which each claim rests,”

Weiland, 792 F.3d at 1323, and               violates the requirement that a

plaintiff provide “a short and plain statement of the claim,” Fed.

R. Civ. P. 8(a)(2).

       The Complaint does indeed repeatedly refer to the defendants

collectively as the “La Quinta Defendants.”                 (Doc. #1, ¶¶ 2, 7,

17, 41, 43, 67, 69, 91, 95, 115, 122-25, 127-31, 138, 150, 155,

175, 227, 229, 244.)          The failure to specify a particular defendant

is not fatal, however, when “[t]he complaint can be fairly read to

aver    that    all    defendants      are    responsible     for    the   alleged

conduct.”      Kyle K. v. Chapman, 208 F.3d 940, 944 (11th Cir. 2000).

The Complaint typically (but not always) alleges that “each and

every” such defendant was involved in the activity described in




always correspond with the page number at the bottom of the
document.



                                         4
the particular paragraph of the Complaint.            A fair reading of the

Complaint is that each of these defendants was involved in the

identified conduct attributed to the “La Quinta Defendants.” While

defendants may disagree that such allegations are accurate, that

dispute is for another day.          The group allegations do not fail to

state a claim, Auto. Alignment & Body Serv., Inc. v. State Farm

Mut. Auto. Ins. Co., 953 F.3d 707, 732–33 (11th Cir. 2020), and

the Complaint does not constitute a shotgun pleading.

  B. Failure to State a Claim

        The motions argue certain claims should be dismissed due to

plaintiff’s failure to state a claim upon which relief may be

granted.    Federal Rule of Civil Procedure 8(a)(2) requires that a

complaint contain a “short and plain statement of the claim showing

that the pleader is entitled to relief.”            Fed. R. Civ. P. 8(a)(2).

This obligation “requires more than labels and conclusions, and a

formulaic recitation of the elements of a cause of action will not

do.”      Bell   Atl.   Corp.   v. Twombly,    550    U.S.   544, 555     (2007)

(citation omitted).       To survive dismissal, the factual allegations

must be “plausible” and “must be enough to raise a right to relief

above the speculative level.”           Id. at 555; see also Edwards v.

Prime Inc., 602 F.3d 1276, 1291 (11th Cir. 2010).               This requires

“more     than   an     unadorned,    the-defendant-unlawfully-harmed-me

accusation.”       Ashcroft     v.   Iqbal,   556    U.S.    662,   678   (2009)

(citations omitted).



                                        5
         In deciding a Rule 12(b)(6) motion to dismiss, the Court must

accept all factual allegations in a complaint as true and take

them in the light most favorable to the plaintiff, Erickson v.

Pardus, 551 U.S. 89, 94 (2007), but “[l]egal conclusions without

adequate factual support are entitled to no assumption of truth,”

Mamani v. Berzain, 654 F.3d 1148, 1153 (11th Cir. 2011) (citations

omitted).       “Threadbare recitals of the elements of a cause of

action, supported by mere conclusory statements, do not suffice.”

Iqbal, 556 U.S. at 678.            Factual allegations that are merely

consistent      with    a   defendant’s       liability   fall   short   of    being

facially plausible.          Chaparro v. Carnival Corp., 693 F.3d 1333,

1337 (11th Cir. 2012) (citations omitted). Thus, the Court engages

in   a    two-step     approach: “When        there   are well-pleaded    factual

allegations,      a    court   should     assume      their   veracity   and   then

determine whether they plausibly give rise to an entitlement to

relief.”       Iqbal, 556 U.S. at 679.

         (1)   Trafficking Victims Protection Reauthorization Act

         Both motions challenge the one federal claim, the alleged

violation of the TVPRA set forth in Count One.                   (Doc. #14, p. 5;

Doc. #15, p. 5.)        The TVPRA provides a civil remedy to victims of

certain types of human trafficking.                The civil remedy portion of

the Act provides:

         (a) An individual who is a victim of a violation of this
         chapter may bring a civil action against the perpetrator
         (or whoever knowingly benefits, financially or by



                                          6
     receiving anything of value from participation in a
     venture which that person knew or should have known has
     engaged in an act in violation of this chapter) in an
     appropriate district court of the United States and may
     recover damages and reasonable attorneys fees.

18 U.S.C. § 1595(a).    The phrase “a violation of this chapter”

refers to Chapter 77 of Title 18 of the United States Code.     The

only violation of Chapter 77 relevant to this case is contained in

18 U.S.C. § 1591(a), which provides in relevant part:

     (a)   Whoever knowingly –

       (1) in or affecting interstate or foreign commerce .
       . . recruits, entices, harbors, transports, provides,
       obtains,   advertises,   maintains,   patronizes,  or
       solicits by any means a person; or

       (2) benefits, financially or by receiving anything of
       value, from participation in a venture which has
       engaged in an act described in violation of paragraph
       (1),

     knowing, or except where the act constituting the
     violation of paragraph (1) is advertising, in reckless
     disregard of the fact, that means of force, threats of
     force, fraud, coercion described in subsection (e)(2),
     or any combination of such means will be used to cause
     the person to engage in a commercial sex act, or that
     the person has not attained the age of 18 years and will
     be caused to engage in a commercial sex act, shall be
     punished as provided in subsection (b).

18 U.S.C. § 1591(a).    To state a section 1595(a) claim in this

case, plaintiff must plausibly allege that she was a victim of a

criminal offense under section 1591(a), and then must plausibly

allege that defendant (1)”knowingly benefit[ted] financially or by

receiving anything of value,” (2) from participation in a venture,

(3) which defendant “knew or should have known has engaged in” sex



                                 7
trafficking under section 1591(a).           S.Y., 476 F. Supp. 3d at 1255-

56 (citing A.B. v. Marriott Int’l, Inc., 455 F. Supp. 3d 171, 181

(E.D. Pa. 2020)).

        The     motions   argue   the       Complaint’s    allegations   are

insufficient to state a claim under section 1595(a), asserting

three pleading deficiencies.        (Doc. #14, pp. 5-12; Doc. #15, pp.

5-12.)

               (a)   “Participation” in a “Venture”

        The motions first argue that the Complaint lacks well-pled

allegations that the defendants participated in a “venture,” as

required by section 1595(a).        (Doc. #14, pp. 6-10; Doc. #15, pp.

6-9.)       Drawing on the definition of “venture” used in the criminal

portion of the statute, 18 U.S.C. § 1591(e)(6)2, the motions assert

that a “venture” requires two or more individuals “associated in

fact.”3       (Doc. #14, p. 6; Doc. #15, p. 6.)           Borrowing from the

federal RICO definition of “enterprise,” the motions argue that

“associated in fact” requires that persons must operate as a



       “The term ‘venture’ means any group of two or more
        2

individuals associated in fact, whether or not a legal entity.”
18 U.S.C. § 1591(e)(6).

       The motions note that the defendants are not seeking to
        3

impute the definition of “participation in a venture” from the
criminal provision in section 1591(e)(4), but suggesting that the
Court should apply the definition of “venture” for section
1591(e)(6) and the ordinary meaning of the term as construed by at
least two appellate courts. (Doc. #14, p. 9 n.4; Doc. #15, p. 9
n.4.)



                                        8
“continuing unit that functions with a common purpose.”       (Doc.

#14, pp. 6-7; Doc. #15, p. 6.)     The motions continue that in the

context of a TVPRA claim against a hotel operator, the Complaint

must “at least” allege a “continuous business relationship between

the trafficker and the hotels such that it would appear that the

trafficker and the hotels have established a pattern of conduct or

could be said to have a tacit agreement.”    (Doc. #14, p. 7; Doc.

#15, p. 7) (quoting M.A. v. Wyndham Hotels & Resorts, Inc., 425 F.

Supp. 3d 959, 970 (S.D. Ohio 2019)); see also Doe v. Rickey Patel,

LLC, 2020 U.S. Dist. LEXIS 195811, 2020 WL 6121939, at *5 (S.D.

Fla. Sept. 30, 2020)(“In order to plead Defendants participated in

a venture, Plaintiff must allege facts from which the Court could

reasonably infer the hotels could be said to have a tacit agreement

with the trafficker.” (marks omitted)).   The motions conclude that

“[a] commercial relationship, such as a hotel owner renting a hotel

room, does not give    rise to a reasonable inference that the

participants in such a relationship shared a common purpose or

otherwise ‘associated in fact.’”     (Doc. #14, p. 7; Doc. #15, p.

7.)

      Here, the Complaint alleges the defendants participated in a

venture “by engaging in a pattern of acts and omissions that were

intended to support, facilitate, harbor, and otherwise further the

traffickers’ sale and victimization of the Plaintiff S.Y.. for

commercial sexual exploitation by repeatedly renting rooms at La



                                 9
Quinta Hotel to people” the defendants “knew or should have known

were engaged in sex trafficking.” (Doc. #1, ¶ 166.) 4 The Complaint

also alleges why the defendants should have been on notice of the

sex trafficking and how they failed to prevent it.               (Id. at ¶¶ 4-

16, 59-87, 120.)         The Court finds the allegations in the Complaint

sufficient to allege participation in a venture under section

1595(a).       See Doe, 2020 WL 6121939, at *5 (“The Court finds it

sufficient for Plaintiff to plead that Defendants participated in

a venture by renting rooms to individuals that knew or should have

known were involved in a sex-trafficking venture, including the

sex-trafficking victim.”); M.A., 425 F. Supp. 3d at 971 (“This

Court       finds    Plaintiff    has   alleged   sufficient    facts   to   show

Defendants ‘participated in a venture’ under § 1595 by alleging

that Defendants rented rooms to people it knew or should have known

where [sic] engaged in sex trafficking.”).

        The motions also argue that “participation” in a venture

requires an allegation of an overt act in furtherance of the

venture, and that failure to prevent sex trafficking is not such

an overt act.         (Doc. #14, p. 8; Doc. #15, p. 8.)        The Court is not

convinced.          S.Y., 476 F. Supp. 3d at 1256 (“In the absence of any

controlling          authority,    the    Court    concludes     that    actual




       The motions cite the same paragraph but fail to recite the
        4

complete sentence. (Doc. #14, p. 8; Doc. #15, p. 8.)



                                         10
‘participation in the sex trafficking act itself’ is not required

to state a claim under section 1595.                Accordingly, plaintiffs’

failure to allege such actual participation is not fatal to its

section 1595 claim under the TVPRA.”).                 The motions have not

identified any controlling authority to the contrary.

           (b)    Knowingly Benefited From Participating in Venture

     The motions next argue that the Complaint insufficiently

alleges    that        the    defendants       knowingly      benefitted       from

participating     in    a    venture that     committed    TVPRA crimes,        with

knowledge of the causal relationship. (Doc. #14, p. 10; Doc. #15,

p. 10.) The motions assert that the allegation that the defendants

benefited from the operation of the La Quinta Hotel generally is

insufficient. (Id.)

     The Complaint alleges the defendants knowingly benefited from

the sex trafficking of plaintiff “by receiving payment for the

rooms rented for Plaintiff S.Y. and her traffickers at the La

Quinta Hotel,” and by receiving “other financial benefits in the

form of food and beverage sales and ATM fees from those persons

who were engaging in sex trafficking.”              (Doc. #1, ¶ 164.)          As to

Wyndham   as   franchisor,       the   Complaint    alleges    it    “received     a

significant franchise fee and continuous royalties on the La Quinta

Hotel’s   gross    revenue,”      while      also   exercising      “ongoing    and

systematic control over operations at the La Quinta Hotel.” (Id.

at ¶¶ 47, 117.)         The Court finds such allegations sufficient to



                                        11
satisfy the “knowingly benefitted” element.               S.Y., 476 F. Supp. 3d

at 1257; Doe S.W. v. Lorain-Elyria Motel, Inc., 2020 WL 1244192,

at *5 (S.D. Ohio Mar. 16, 2020); H.H. v. G6 Hosp., LLC, 2019 WL

6682152, at *2 (S.D. Ohio Dec. 6, 2019); M.A., 425 F. Supp. 3d at

965.

             (c)     Knew   or   Should    Have       Known   that   Venture   was

                     Committing Sex Trafficking Crimes

       Finally, the motions argue the Complaint fails to plausibly

allege that the defendants knew or should have known that the

“venture” was engaging in sex-trafficking crimes, i.e., that the

defendants knew or should have known that an adult plaintiff was

caused to engage in commercial sex by force, threats of force,

fraud, or coercion.         (Doc. #14, pp. 10-12; Doc. #15, pp. 10-12.)

Rather, the motions argue, the Complaint only alleges that the

hotel staff did not interfere with plaintiff and witnessed indicia

of commercial sex activity.          (Doc. #14, p. 10; Doc. #15, p. 10.)

The motions argue that the allegations do not give rise to a

reasonable inference that the defendants knew or should have known

about any forced commercial sex activity at the La Quinta Hotel.

(Doc. #14, p. 11; Doc. #15, p. 11.)

       The   Court    disagrees    with        this   argument.   First   of   all,

“knowledge, and other conditions of a person’s mind may be alleged

generally.”        Fed. R. Civ. P. 9(b); see Sun Life Assurance Co. of

Can. v. Imperial Premium Fin., LLC, 904 F.3d 1197, 1215 (11th Cir.



                                          12
2018). Pleading “generally” is not without limits, and a complaint

must still comply with “the less rigid—though still operative—

strictures of Rule 8.”     Iqbal, 556 U.S. at 686–87.   The Complaint

clearly satisfies this notice pleading standard.

     Plaintiff has alleged that the following was “routine conduct

taking place at the La Quinta Hotel as a result of the human sex

trafficking enterprise”:

     a. Plaintiff’s sex traffickers frequently rented rooms at the
        hotel close to each other and near the exit;

     b. Plaintiffs’ [sic] sex traffickers often paid cash for the
        rooms at the La Quinta Hotel where the Plaintiff engaged
        in commercial sex acts;

     c. Plaintiff’s sex traffickers booked extended stays at the
        La Quinta Hotel for themselves and for the Plaintiff on a
        routine basis and on a rotating basis frequently
        throughout the year;

     d. Plaintiff and her sex traffickers would have few or no
        luggage or personal possessions for these extended stays;

     e. Plaintiff was confined in the rooms at the La Quinta Hotel
        for long periods of time;

     f. Plaintiff’s rooms and her       sex traffickers’     rooms
        consistently displayed "Do Not Disturb" signs on the doors
        to the room where the Plaintiff was engaged in sex
        trafficking acts;

     g. Men (“Johns”) frequently entered and left the rooms at the
        La Quinta Hotel where the Plaintiff was engaged in illegal
        sex trafficking acts at all times of day and night;

     h. The staff and customers at the La Quinta Hotel that was
        owned, operated, managed, supervised, controlled and/or
        otherwise held responsible by each and every La Quinta
        Defendant saw that the rooms where the Plaintiff engaged
        in commercial sex acts were messy, and contained sex and




                                  13
        drug paraphernalia,   blood-stained     linens   and   had    an
        unclean smell;

     i. The rooms at the La Quinta Hotel were filled with evidence
        of sex trafficking and drug use;

     j. Plaintiff’s   sex   traffickers    consistently   refused
        housekeeping services and otherwise would prohibit staff
        from entering their rooms and the Plaintiff’s rooms;

     k. Plaintiff and other sex trafficking victims                would
        frequently request clean towels and linens;

     l. Plaintiff dressed in a sexually explicit manner and would
        walk seen by the hotel staff in the hallways of the La
        Quinta Defendant;

     m. Excessively loud noises      would   consistently   come   from
        Plaintiff’s rooms;

     n. During nighttime hours, Plaintiff and her “Johns” would
        create noise at the La Quinta Hotel and, upon information
        and belief, would be a disturbance to other guests using
        the hotel for their intended purposes; and

     o. While at the hotel, the Plaintiff displayed clear signs of
        physical     abuse,    diminished    personal     hygiene,
        submissiveness and inappropriate attire.

(Doc. #1, ¶ 100.)   Further, the Complaint alleges the defendants

“knew or should have known about the nature of the sex trafficking

venture at the La Quinta Hotel, including as they related to

Plaintiff S.Y.” due to the following:

     a. Requests by the traffickers to rent rooms near exit
        doors;

     b. Cash payments for the rooms by the sex traffickers;

     c. Refusal of housekeeping services by those persons
        engaged in sex trafficking;

     d. Excessive used condoms located in the rooms used for
        sex trafficking;



                                14
        e. Excessive requests for towels and linens in the rooms
           used for sex trafficking;

        f. Hotel staff observing Plaintiff                 S.Y.     and   her
           traffickers in the hotel;

        g. Plaintiff S.Y. being escorted by traffickers in and
           around the hotel;

        h. Operation of sex trafficking ventures out of the same
           hotel room for multiple days or weeks in succession;

        i. Multiple men per day coming and going from the same
           rooms without luggage or personal possessions;

        j. Hotel staff observing S.Y. in inappropriate clothing,
           often in the same dirty clothing for extended periods
           of time; and

        k. Knowledge of police and EMS activity at the La Quinta
           Hotel and at other locations near the La Quinta Hotel
           that was related to commercial sex work.

(Id. at ¶ 165.)

        The Court finds these allegations sufficient to reasonably

infer    the    defendants    knew   or    should   have    known    of   the   sex

trafficking venture.         S.Y., 476 F. Supp. 3d at 1257; A.B., 455 F.

Supp. 3d at 193-94; Doe S.W., 2020 WL 1244192, at *5-6; H.H., 2019

WL 6682152, at *3; M.A., 425 F. Supp 3d at 967-68.

        Because the allegations in the Complaint are sufficient to

state a claim under section 1595 of the TVPRA, the Court denies

the motions’ request for dismissal pursuant to Rule 12(b)(6).

        (2)    Florida RICO Violation

        Count Two of the Complaint asserts a claim against each

defendant under Florida’s civil RICO statute, section 772.104,



                                          15
Florida Statutes.          (Doc. #1, ¶ 168.)        To state a claim under the

statute,   plaintiff         must     allege   plausible      facts   showing    “(1)

conduct or participation in an enterprise through (2) a pattern of

[criminal] activity.”           Horace-Manasse v. Wells Fargo Bank, N.A.,

521 F. App’x 782, 784 (11th Cir. 2013) (quoting Lugo v. State, 845

So. 2d 74, 97 (Fla. 2003)).5

     Each of the motions argue plaintiff has insufficiently pled

the enterprise element of her claim.                (Doc. #14, pp. 12-14; Doc.

#15, pp. 12-14.) Florida’s RICO statute defines enterprise to

include a “group of individuals associated in fact although not a

legal entity.”           § 772.102(3), Fla. Stat.          “[A]n association-in-

fact enterprise is simply a continuing unit that functions with a

common purpose.” Boyle v. United States, 556 U.S. 938, 948 (2009).

To sufficiently plead such an enterprise, “a plaintiff must allege

that a group of persons shares three structural features: (1) a

purpose,     (2)    relationships        among    those    associated     with    the

enterprise,        and    (3)   longevity        sufficient     to    permit     these

associates    to     pursue     the    enterprise’s       purpose.”    Cisneros     v.




     5“Since Florida RICO is patterned after federal RICO, Florida
courts have looked to the federal courts for guidance in
interpreting and applying the act. Therefore, federal decisions
should be accorded great weight.” O’Malley v. St. Thomas Univ.,
Inc., 599 So. 2d 999, 1000 (Fla. 3d DCA 1992); see also Cont’l 332
Fund, LLC v. Albertelli, 317 F. Supp. 3d 1124, 1137 (M.D. Fla.
2018) (“[T]he Eleventh Circuit applies federal RICO analysis
equally to Florida RICO claims.”).



                                          16
Petland, Inc., 972 F.3d 1204, 1211 (11th Cir. 2020) (marks and

citations omitted).            The motions argue the Complaint fails to

sufficiently allege a “common purpose” among the defendants. (Doc.

#14, pp. 13-14; Doc. #15, pp. 12-14.)

        “The purpose prong contemplates ‘a common purpose of engaging

in    a   course      of     conduct’      among        the     enterprise’s      alleged

participants.”        Cisneros, 972 F.3d at 1211 (quoting United States

v.    Turkette,     452    U.S.    576,    583    (1981)).       “An   abstract     common

purpose, such as a generally shared interest in making money, will

not suffice.        Rather, where the participants’ ultimate purpose is

to make money for themselves, a RICO plaintiff must plausibly

allege    that     the     participants shared           the    purpose of     enriching

themselves through a particular criminal course of conduct.”                           Id.

(citations omitted).

        Here, the Complaint alleges the defendants “associated with

each other and/or the Plaintiff S.Y.’s sex traffickers for the

common purpose of profiting off an established sex trafficking

scheme.”      (Doc. #1, ¶ 175.)           Plaintiff asserts this “association-

in-fact” constitutes an “enterprise” under Florida’s RICO statute,

and    that   the    defendants         conducted       or     participated    in    their

enterprises through a pattern of criminal activity, “related by

their     common    purpose       to    profit    off     an    institutionalized      sex

trafficking scheme.”           (Id. at ¶¶ 175-76.)              The Court finds these

allegations        sufficient      to    allege     the       defendants   “shared     the



                                            17
purpose of enriching themselves through a particular criminal

course of conduct.”        Cisneros, 972 F.3d at 1211; see also United

States v. Church, 955 F.2d 688, 697-98 (11th Cir. 1992) (noting

that “an association’s devotion to ‘making money from repeated

criminal activity’ . . . demonstrates an enterprise’s ‘common

purpose of engaging in a course of conduct’” (citations omitted));

Burgese v. Starwood Hotel & Resorts Worldwide, Inc., 101 F. Supp.

3d 414, 424 (D. N.J. 2015) (on motion to dismiss Florida RICO

claim, court found that “Plaintiff’s Amended Complaint can be read

to allege a ‘common purpose’ of furthering an institutionalized

prostitution scheme to increase profits for the participants,” and

that   “[t]hese     allegations,     though    thin,     are   sufficient     for

purposes of this motion.”).

       Each   of   the   motions   also   argues   the    Complaint   fails    to

sufficiently plead the “pattern of criminal activity” element.

(Doc. #14, pp. 14-15; Doc. #15, pp. 14-15.)              As previously stated,

“[i]n order to state a civil cause of action under the Florida

RICO Act, a plaintiff must allege a pattern of criminal activity.”

Arthur v. JP Morgan Chase Bank, NA, 569 F. App’x 669, 682 (11th

Cir. 2014) (citing §§ 772.103-104, Fla. Stat.).                 The statute’s

definition of “criminal activity” provides “that a particular

state law crime can serve as the predicate act for a RICO claim if

it is ‘chargeable by indictment or information’ and falls within

a series of specified provisions.”            Id. (citing § 772.102(1)(a),



                                      18
Fla. Stat.). “In order to establish a pattern of criminal activity,

the plaintiff must allege two or more criminal acts ‘that have the

same or similar intents, results, accomplices, victims, or methods

of commission’ that occurred within a five-year time span.”               Id.

at 680 (citing § 772.102(4), Fla. Stat.).

      As noted by the motions (Doc. #14, p. 14; Doc. #15, p. 14),

plaintiff’s Florida RICO claim is predicated on the commission of

human trafficking crimes in violation of section 787.06, Florida

Statutes. (Doc. #1, ¶¶ 177, 179); see also § 772.102(1)(a)15.,

Fla. Stat. (listing “human trafficking” under Chapter 787 among

the types of “criminal activity” covered by the Florida RICO

statute).     This provision provides various punishments for “[a]ny

person who knowingly, or in reckless disregard of the facts,

engages in human trafficking, or attempts to engage in human

trafficking, or benefits financially by receiving anything of

value from participation in a venture that has subjected a person

to   human   trafficking.”     §    787.06(3),   Fla.   Stat.     Given   the

similarity between this language and the TVPRA’s civil liability

provision, the motions argue the Florida RICO claim fails “for the

same reasons that Plaintiff failed to state a TVPRA claim.”           (Doc.

#14, p. 15; Doc. #15, p. 15.)        The Court has, however, determined

plaintiff’s    TVPRA   claim   is    sufficiently   pled,   and   therefore

rejects the motions’ argument as to the Florida RICO claim.




                                      19
     (3)     Premise Liability

     Count Three of the Complaint asserts a claim of premise

liability against each defendant.            (Doc. #1, ¶ 187.)        A premise

liability claim is a form of negligence action.               “The elements for

negligence    are    duty,   breach,     harm,    and    proximate   cause;    the

additional elements for a claim of premises liability include the

defendant’s possession or control of the premises and notice of

the dangerous condition.”           Lisanti v. City of Port Richey, 787 So.

2d 36, 37 (Fla. 2d DCA 2001).             Plaintiff alleges the defendants

owed her a variety of duties, that they breached these duties, and

that as a direct and proximate result, she suffered bodily injury.

(Doc. #1, ¶¶ 195-209.)         Plaintiff also alleges the defendants had

actual or constructive knowledge of sex trafficking occurring on

the premises, that they knew or should have known the risk of such

criminal conduct taking place would be unreasonably high without

appropriate precautions, and that they had actual or constructive

knowledge of the dangerous conditions plaintiff was in.                 (Id. at

¶¶ 200-02.)

             (a)    Statute of Limitations

     The    motions    argue    the premise       liability   claim should      be

dismissed    because    it     is   barred   by    the   relevant    statute   of

limitations.        (Doc. #14, p. 19; Doc. #15, pp. 18-19.)               Under

Florida law, the statute of limitations for negligence claims is

four years.    § 95.11(3)(a), Fla. Stat.



                                        20
     A statute of limitations bar is “an affirmative defense, and

. . . plaintiff[s] [are] not required to negate an affirmative

defense in [their] complaint.”        La Grasta v. First Union Sec.,

Inc., 358 F.3d 840, 845 (11th Cir. 2004) (citation omitted).       “A

dismissal for failure to state a claim on statute of limitations

grounds is appropriate only if it is apparent from the face of the

complaint that the claim is time-barred.”      United States ex rel.

Hunt v. Cochise Consultancy, Inc., 887 F.3d 1081, 1085 (11th Cir.

2018) (marks and citation omitted).

     Plaintiff alleges the sex trafficking occurred at the La

Quinta Hotel “from approximately 2013 to 2014” and then “[f]rom

approximately 2015 to February 2016.”        (Doc. #1, ¶ 88.)    The

motions argue that because the Complaint was filed in August 2020,

the premise liability claim is time barred.        (Doc. #14, p. 19;

Doc. #15, pp. 18-19.)

     “Under Florida law, the statute of limitations begins to run

when the cause of action accrues.”      Carnival Corp. v. Rolls-Royce

PLC, 2009 WL 3861482, at *5 (S.D. Fla. Nov. 17, 2009) (citing §

95.031, Fla. Stat.).    “A cause of action accrues when the last

element constituting the cause of action occurs.”       § 95.031(1),

Fla. Stat.   “Under the continuing tort doctrine, the cause of

action accrues when the tortious conduct ceases.”       Effs v. Sony

Pictures Home Entm’t, Inc., 197 So. 3d 1243, 1244 (Fla. 3d DCA

2016) (emphasis and citation omitted).        “A continuing tort is



                                 21
established by continual tortious acts, not by continual harmful

effects from an original, completed act.”                 Id. at 1245 (marks,

emphasis, and citation omitted).

       Here,   plaintiff     alleges   she    was   a   repeat   victim   of   sex

trafficking at the La Quinta Hotel between 2013 and February 2016.

(Doc. #1, ¶ 88.)         The Court finds such allegations sufficient to

invoke the continuing tort doctrine.            See Nat’l Sourcing, Inc. v.

Bracciale, 2018 WL 6172430,            at *2 (M.D. Fla. Nov. 26, 2018)

(finding allegation that a defendant’s actions “continued to this

day”   inferred    continuous     tortious     conduct,    thereby   making    it

plausible for the plaintiffs to assert the continuing tort doctrine

as a basis to toll the statute of limitations).              Accordingly, the

Court finds that plaintiff’s premise liability claim did not accrue

until February 2016, and therefore she had until February 2020 to

file a complaint asserting premises liability.

               (1) Wyndham

       Plaintiff   met    this   deadline     by filing    her First      Amended

Complaint against Wyndham on December 31, 2019.                  S.Y. et al v.

Naples Hotel Co. et al, Case No. 2:20-cv-118 (Doc. #3).               While the

Court determined severance of the parties was appropriate in the

original action, S.Y., 476 F. Supp. 3d at 1259, and this Complaint

was filed in August 2020, it appears that the December 2019 date

is   applicable    for    statute   of    limitations     purposes   under     the




                                         22
relation-back provisions of Rule 15(c) of the Federal Rules of

Civil Procedure.

     Relation back is a legal fiction employed to salvage
     claims that would otherwise be unjustly barred by a
     limitations provision. See McCurdy v. United States, 264
     U.S. 484, 487, 44 S.Ct. 345, 346, 68 L.Ed. 801 (1924);
     Moore v. Baker, 989 F.2d 1129, 1131 (11th Cir. 1993).
     Under Rule 15, a claim in an amended complaint relates
     back to the filing date of the original complaint if it
     “asserts a claim or defense that arose out of the
     conduct, transaction, or occurrence set out—or attempted
     to be set out—in the original pleading.” Fed. R. Civ. P.
     15(c)(1)(B). When the facts in the original complaint do
     not put the defendant “on notice that the new claims of
     negligence might be asserted,” but the new claims
     instead “involve[ ] separate and distinct conduct,” such
     that the plaintiff would have to prove “completely
     different facts” than required to recover on the claims
     in the original complaint, the new claims do not relate
     back. Moore, 989 F.2d at 1132.

Caron v. NCL (Bahamas), Ltd., 910 F.3d 1359, 1368 (11th Cir. 2018).

Accordingly,   since     it   is   not    apparent       from   the   face   of   the

Complaint that the claim is time-barred, dismissal based upon the

statute of limitations affirmative defense is not appropriate.

     For the same reasons, the Court rejects the argument that

plaintiff’s negligent hiring, supervision, and retention claim

against   Wyndham   is    also     barred     by   the    four-year    statute     of

limitations.   (Doc. #14, p. 19.)

            (2) La Quinta Holdings, CorePoint, CPLG, and CPLG FL

     La Quinta Holdings, CorePoint, CPLG, and CPLG FL also argue

the premise liability claim is barred because the Complaint was

filed in August 2020.         (Doc. #14, p. 19; Doc. #15, pp. 18-19.)




                                         23
These defendants were not named in the December 2019 First Amended

Complaint to which a severance was granted.

     Instead of responding directly to the argument, plaintiff

requests the Court permit discovery to occur rather than dismiss

the claims. (Doc. #33, pp. 33-37; Doc. #34, pp. 34-37.)           Plaintiff

suggests the claims may relate back to the December 31, 2019 First

Amended Complaint, the date she first identified the La Quinta

franchise and named Wyndham as a defendant.           (Doc. #33, p. 34;

Doc. #34, p. 34.) For example, plaintiff argues that the other

defendants may have been notified by Wyndham when the suit was

originally    filed     pursuant        to    the     terms       of    the

franchisor/franchisee   agreements.     See   Brown   v.   VCNA   Prestige

Concrete Prods., Inc., 2014 WL 1293266, at *2 (M.D. Fla. Mar. 31,

2014) (stating that to find a complaint relates back under the

Federal Rules of Civil Procedure when a plaintiff adds a formerly

unnamed defendant, “the proper party must have received notice of

the action such that it will not be prejudiced.”).

     As noted, plaintiff is not required to negate an affirmative

defense in her complaint.   La Grasta, 358 F.3d at 845.           It is not

apparent from the face of the Complaint that the claim is time-

barred because the Court cannot determine that plaintiff’s premise

liability claim does not relate back to the First Amended Complaint




                                   24
or is not subject to statutory or equitable tolling. 6              Therefore,

the motion to dismiss is denied at this stage of the proceedings.

Plaintiff’s request for discovery is moot since discovery will be

available in due course.

        To the extent La Quinta Holdings, CorePoint, CPLG, and CPLG

FL seek dismissal of the other negligent claims on the same grounds

(Doc. #14, p. 19; Doc. #15, pp. 18-19), the Court’s ruling applies

to those claims as well.

                  (b)   Failure to State a Claim

        Both       motions     argue   the    premise   liability   claim   is

insufficiently pled, first arguing the claim fails because it does

not allege the defendants possessed or controlled the La Quinta

Hotel.       (Doc. #14, p. 15; Doc. #15, p. 15.)         The Court disagrees.

As noted, a premise liability claim requires a defendant possess

or control the premises at issue.                Lisanti, 787 So. 2d at 37.

Here,       the    Complaint   alleges the     defendants   were the   “owners,

operators, managers, supervisors, controllers and innkeepers” of

the La Quinta Hotel, and that Wyndham exercised control over the

means and methods of how the other defendants conducted business




       “The doctrine of equitable tolling was developed to permit
        6

under certain circumstances the filing of a lawsuit that otherwise
would be barred by a limitations period.” Machules v. Dep’t of
Admin., 523 So. 2d 1132, 1133 (Fla. 1988); see also Fed. Deposit
Ins. Corp. v. Nationwide Equities Corp., 304 So. 3d 1240, 1243–44
(Fla. 3d DCA 2020); § 95.051, Fla. Stat.



                                         25
at the hotel.    (Doc. #1, ¶¶ 32, 118.)     While the defendants may

dispute these allegations, the Court must accept them as true at

this stage of the proceedings and finds them sufficient to allege

the defendants had sufficient control of the La Quinta Hotel for

premise liability purposes.

     Next, the motions argue there could be no duty to protect

plaintiff from the criminal conduct of third parties because such

conduct was not foreseeable.      (Doc. #14, pp. 15-16; Doc. #15, pp.

15-16.)    The Court disagrees with this argument as well.

     “Under Florida law, a business owes invitees a duty to use

due care to maintain its premises in a reasonably safe condition.

This includes the duty to protect customers from criminal attacks

that are reasonably foreseeable.”       Banosmoreno v. Walgreen Co.,

299 F. App’x 912, 913 (11th Cir. 2008) (citations omitted).

     Foreseeability can be shown by two alternative means.
     First, a plaintiff may demonstrate that a proprietor
     knew or should have known of a dangerous condition on
     his premises that was likely to cause harm to a patron.
     Second, a plaintiff can show that a proprietor knew or
     should have known of the dangerous propensities of a
     particular patron.

Id. (marks, citations, and footnote omitted).     Such knowledge must

only be pled generally.   Fed. R. Civ. P. 9(b).

     The   Complaint   contains   sufficient   allegations   that   sex

trafficking was occurring at the La Quinta Hotel and that the

defendants knew or should have known of it.      (Doc. #1, ¶¶ 59-65,

101-10, 165.)    The Complaint also contains sufficient allegations



                                   26
to support a claim of an agency relationship between Wyndham and

the   other    defendants,     and    any    factual    challenge     to    such    a

relationship is premature. (Id. at ¶¶ 114, 116); Cain v. Shell Oil

Co., 994 F. Supp. 2d 1251, 1252 (N.D. Fla. 2014); Mobil Oil Corp.

v. Bransford, 648 So. 2d 119, 120 (Fla. 1995).                  Accordingly, the

Court finds the allegations in the Complaint are sufficient to

satisfy the notice pleading requirements.

      Finally,    the    motions      assert   generally       that   the   premise

liability     claim    lacks   “any    allegation      supporting     causation.”

(Doc. #14, p. 16; Doc. #15, p. 16.)                 The Court disagrees.          The

Complaint     alleges    the   defendants      were    on    notice   of    the   sex

trafficking occurring at the La Quinta Hotel and not only failed

to prevent it, but knowingly turned a blind eye to it in exchange

for   increased    profits.      (Doc.      #1, ¶¶     64,   66-81,   264.)        The

Complaint also alleges that as a result of the defendants’ actions,

plaintiff suffered various injuries and damages.                 (Id. at ¶ 209.)

The   Court    finds    this   sufficient      to     allege   proximate      cause.

Accordingly, the Court denies the motions’ request to dismiss the

claim as insufficiently pled.

      (4)     Negligent Hiring, Supervision, and Retention

      Count Four of the Complaint asserts a claim of negligent

hiring, supervision, and retention against each defendant.                    (Doc.

#1, ¶ 210.)       “To state a claim under Florida law for negligent

hiring, supervision and/or retention, a plaintiff must establish



                                        27
that the employer owed a legal duty to the plaintiff to exercise

reasonable       care    in     hiring    and       retaining    safe     and    competent

employees.”          Clary v. Armor Corr. Health Servs., Inc., 2014 WL

505126,    at    *4     (M.D.    Fla.    Feb.       7,   2014)   (citations      omitted).

“Florida     law        also     holds     employers        liable      for      reasonably

foreseeable damages resulting from the negligent training of its

employees       and    agents.”          Id.    (citing     Lewis    v.    City    of   St.

Petersburg, 260 F.3d 1260, 1265 (11th Cir. 2001)).                                 “For an

employer to owe a plaintiff a duty, the plaintiff must be in the

zone of risk that was reasonably foreseeable to the employer.”

Id. (citation omitted).

     Accordingly, to state a claim, the plaintiff must allege
     facts that would establish a nexus between the plaintiff
     and the tortfeasor’s employment from which a legal duty
     would flow from the defendant-employer to the plaintiff.
     The plaintiff must then establish that the defendant-
     employer breached that duty and that the breach caused
     him damage.

Id. (citations omitted).

     The Complaint alleges each La Quinta Hotel defendant was in

control of the hiring, instructing, training, supervising, and

terminating of the hotel employees, and that each defendant had a

duty to make an appropriate investigation of the employees.                          (Doc.

#1, ¶¶ 220-21.)         The Complaint further alleges that the defendants

knew or should have known that hotel employees were “allowing

criminals       to    rent     rooms    for    prostitution       and     drug   dealing,”

“failing to either identify and/or report the human sex trafficking



                                               28
and   foreseeable    harm”   of    plaintiff,     and     “failing   to   refuse

continued lodging services to human sex traffickers.”                (Id. at ¶¶

223-25.)    The     Complaint     concludes     that    the    defendants   were

negligent   in      their    hiring,        employment,    supervision,     and

termination decisions regarding the employees, and that the sex

trafficking of plaintiff was a foreseeable and direct result. (Id.

at ¶¶ 226-30.)

      Each of the motions seeks dismissal of the negligent hiring,

supervision, and retention claim based on pleading deficiencies.

(Doc. #14, pp. 16-17; Doc. #15, pp. 16-17.)                   The motions argue

that the claim fails because the Complaint lacks sufficient factual

allegations that the defendants (1) knew or should have known of

any unfit employees and (2) hired or employed any of the employees

at issue.   (Doc. #14, p. 17; Doc. #15, p. 17); see also Bright v.

City of Tampa, 2017 WL 5248450, at *8 (M.D. Fla. May 17, 2017)

(“When an employer fails to take a corrective action against an

employee because the employer had no notice of problems with the

employee’s fitness, the employer is not liable under Florida law

for negligent supervision or retention.”).              The Court disagrees.

The   Complaint     sufficiently       alleges     facts       suggesting   sex

trafficking was occurring at the hotel, that the employees knew of

it and failed to prevent it, that due to their control over the

employees, each defendant knew or should have known of it, and

that the defendants had control of the hiring of the employees.



                                       29
(Doc. #1, ¶¶ 92-114, 217-27.)            The Court finds such allegations

sufficient at this stage of the proceedings.

     (5)    Negligent Rescue

     Count Five of the Complaint asserts a claim of negligent

rescue     against     La     Quinta   Holdings,   La   Quinta   Properties,

CorePoint, CPLG, and CPLG FL.           (Doc. #1, ¶ 231.)    The Complaint

alleges these defendants, as the owners and operators of the La

Quinta Hotel, had a duty to keep the premises safe and prevent

foreseeable criminal activity, as well as a duty “to make safe a

dangerous condition at the La Quinta Hotel and to rescue their

[sic] hotel guests, specifically Plaintiff S.Y., from the peril

they [sic] created.”          (Id. at ¶¶ 237, 240, 246.)     The Complaint

alleges    that   by   various acts     and   omissions, these    defendants

breached these duties and that the continuous sex trafficking of

plaintiff was the direct and foreseeable result.            (Id. at ¶¶ 242-

44, 248-49, 251.)           The motions argue the negligent rescue claim

should be dismissed because it is insufficiently pled.           (Doc. #14,

pp. 17-18; Doc. #15, pp. 17-18.)

     There is no common law duty to rescue a stranger.            Estate of

Ferguson v. Mascara, 2010 WL 11558195, at *2 (S.D. Fla. Sept. 7,

2010) (citing Bradberry v. Pinellas Cty., 789 F.2d 1513, 1516 (11th

Cir. 1986)).      “A well-established exception to this rule, however,

provides that an innkeeper is ‘under an ordinary duty of care to

[a guest] after he knows or has reason to know the [guest] is ill



                                        30
or injured.’”      De La Flor v. Ritz-Carlton Hotel Co., L.L.C, 2013

WL 148401, at *3 (S.D. Fla. Jan. 14, 2013)            (quoting L.A. Fitness,

Int’l, LLC v. Mayer, 980 So. 2d 550, 557 (Fla. 4th DCA 2008)); see

also Abramson v. Ritz Carlton Hotel Co., LLC, 480 F. App’x 158,

161 (3d Cir. 2012) (“Generally, there is no duty to affirmatively

assist an injured person unless a special relationship, such as

that between an innkeeper and its guests, exists between the

parties.”      (citation omitted)).

      The   motions   argue      the   negligent   rescue    claim   should   be

dismissed because it is insufficiently pled under the “rescue

doctrine.”      (Doc. #14, p. 17; Doc. #15, p. 17.)             Under Florida

law, the rescue doctrine holds a tortfeasor liable for injuries to

a third party who is hurt in attempting to rescue the direct victim

of the tortfeasor.         Zivojinovich v. Barner, 525 F.3d 1059, 1070

(11th Cir. 2008) (citation omitted).             “The basic precept of this

doctrine ‘is that the person who has created a situation of peril

for another will be held in law to have caused peril not only to

the victim, but also to his rescuer, and thereby to have caused

any   injury    suffered    by   the   rescuer   in   the   rescue   attempt.’”

Menendez v. W. Gables Rehab. Hosp., LLC, 123 So. 3d 1178, 1181

(Fla. 3d DCA 2013) (quoting N.H. Ins. Co. v. Oliver, 730 So. 2d

700, 702 (Fla. 4th DCA 1999)).

      As plaintiff correctly argues in response (Doc. #33, p. 32;

Doc. #34, pp. 32-33), the rescue doctrine is not implicated by



                                        31
plaintiff’s negligent rescue claim.               See Krajcsik v. Ramsey, 2017

WL 3868560, at *2 n.4 (D. Md. Sept. 5, 2017) (“The rescue doctrine

is related to, but separate from, the affirmative duty to rescue

an imperiled party that the courts impose on persons in some

situations.”).           Accordingly, because the rescue doctrine is not

applicable,        the    motions’   request      for   dismissal   based    on    the

doctrine is denied.7

        (6)    Aiding and Abetting, Harboring, Confining, Coercion and

               Criminal Enterprise

        Finally, Count Six of the Complaint asserts a claim of aiding

and abetting against La Quinta Holdings, La Quinta Properties,

CorePoint, CPLG, and CPLG FL.                (Doc. #1, ¶ 252.)      The Complaint

accuses these defendants of “aiding and abetting unlawful activity

including unlawful confinement, imprisonment, assault and battery

by [plaintiff’s] sex traffickers and ‘Johns.’”                (Id.)    The motions

argue       that   the   claim   must   be    dismissed   because     it   fails   to

articulate a cognizable, independent cause of action, and purports

to assert multiple claims in a single count.                  (Doc. #14, pp. 18-

19; Doc. #15, p. 18.)            The Court disagrees.



       The motions also suggest hotels only have a limited duty to
        7

render aid to a guest it knew or should have known was ill or
injured, and that the Complaint contains no plausible facts to
suggest the defendants knew plaintiff was in need of aid. (Doc.
#14, p. 18 n.5; Doc. #15, p. 18 n.5.) However, the Court finds
the Complaint contains sufficient allegations to satisfy this
requirement. (Doc. #1, ¶¶ 101, 102, 247.)



                                             32
        Florida     courts     have    recognized   aiding   and   abetting    the

commission of a tort as a standalone claim. See Gilison v. Flagler

Bank, 303 So. 3d 999, 1002 (Fla. 4th DCA 2020) (aiding and abetting

fraud); MP, LLC v. Sterling Holding, LLC, 231 So. 3d 517, 527 (Fla.

3d DCA 2017) (aiding and abetting breach of fiduciary duty).                  This

Court has previously listed the following elements that must be

alleged “to state a claim for aiding and abetting a common law

tort” under Florida law: “(1) an underlying violation on the part

of the primary wrongdoer; (2) knowledge of the underlying violation

by the alleged aider and abetter [sic]; and (3) the rendering of

substantial assistance in committing the wrongdoing by the alleged

aider and abettor.”             Angell v. Allergan Sales, LLC, 2019 WL

3958262, at *8 (M.D. Fla. Aug. 22, 2019); see also Lawrence v.

Bank of Am., N.A., 455 F. App’x 904, 906 (11th Cir. 2012) (applying

the above elements to three Florida tort claims).                   These cases

demonstrate Florida recognizes a common-law claim of aiding and

abetting tortious conduct.

        The Court finds plaintiff’s allegations are not impermissibly

vague       and,   to   the   extent   they allege    actual   knowledge 8,    are




        “[A]llegations which demonstrate merely constructive
        8

knowledge, recklessness or gross negligence cannot satisfy the
‘knowledge’ element of an aiding and abetting claim under Florida
law.” Angell, 2019 WL 3958262, at *9.



                                          33
sufficient to state a claim. 9     Therefore, the Court denies the

motions’ request for dismissal.

     Accordingly, it is now

     ORDERED:

     1. Defendants Wyndham Hotels & Resorts, Inc. and La Quinta

         Holdings Inc.’s Motion to Dismiss (Doc. #14) is DENIED.

     2. Defendants CorePoint Lodging Inc., CPLG L.L.C., and CPLG

         FL Properties L.L.C.’s Motion to Dismiss (Doc. #15) is

         DENIED.

     DONE AND ORDERED at Fort Myers, Florida, this   10th   day of

May, 2021.




Copies:
Parties of record




     9 To the extent the motions suggest the claim fails to allege
sufficient facts to satisfy the “substantial assistance” element
(Doc. #14, pp. 18-19; Doc. #15, p. 18), the Court finds the
allegations in the Complaint sufficient. (Doc. #1, ¶¶ 92, 264-
66.)



                                  34
